Citation Nr: 0332758	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected bilateral pes planus.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A "pronounced" disability due to bilateral pes planus, 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achilles tendon on manipulation, which is not 
improved by orthopedic shoes or appliances, is not shown.

3.  There are no extraordinary factors associated with the 
service-connected bilateral pes planus productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Code (DC) 5276 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  See also Paralyzed Veterans of America v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The VCAA also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the veteran was notified of the evidence 
required for a grant of his claim by a letter dated in August 
2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  

In addition, in Paralyzed Veterans of America, supra, the 
Circuit Court held that VA cannot deny a claim without giving 
the claimant one year to submit the requested evidence or 
information.  Although the VCAA letter sent to the veteran 
stated that he had 60 days in which to identify any pertinent 
evidence, the Board notes that the veteran submitted a 
statement dated in February 2002, in which he rescinded his 
request for a hearing and requested that his claim be handled 
by the Board "promptly."  The Board interprets the 
veteran's correspondence as his indication that there is no 
further information or evidence that is relevant to his 
claim.  In addition, the Board interprets this correspondence 
as the veteran's waiver of the one-year time period he has to 
submit the requested information.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (2002).  The Board finds that the August 2001 letter 
informed the veteran of the evidence necessary to 
substantiate his claim.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R § 3.102 (2003).  This obligation was satisfied by the 
VA examination reports of record, which are dated in May 2000 
and November 2001.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3 
(2003).

In the present case the veteran is assigned a 30 percent 
disability rating as a result of his service-connected 
bilateral pes planus.  A 30 percent disability rating is 
warranted when the veteran suffers from a severe disability 
due to bilateral pes planus, manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a, DC 
5276 (2003). 

A 50 percent disability rating is warranted for acquired 
bilateral pes planus resulting in pronounced disability 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 
(2003).  By contrast, a 10 percent rating is warranted for a 
moderate disability due to bilateral pes planus, manifested 
by the weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  Finally, mild symptoms of bilateral pes 
planus, with symptoms relieved by a built-up shoe or arch 
support, warrant a noncompensable rating.

With the above criteria in mind, the relevant evidence will 
be summarized.  The RO assigned the veteran a 30 percent 
disability rating, effective November 1991, in a rating 
decision dated in July 1992.  This rating was confirmed by a 
rating decision dated in October 1995 and a Board decision 
dated in September 1997; the pertinent clinical history was 
recorded in each of these decisions.  In March 2000, the 
veteran filed a claim for entitlement to an increased 
evaluation of his bilateral pes planus, which was rated at 30 
percent.  Subsequently, he underwent VA examinations in May 
2000 and November 2001.  

According to the VA examination report dated in May 2000, the 
veteran complained that his feet were "killing" him and 
were continuously sore and tender.  He also stated that 
weightbearing was painful and that the pain traveled "all 
the way up both legs, up into the area of the hips and the 
back."  

On physical examination, the VA examiner noted that the 
veteran walked with an "antalgic limp on the left, with a 
cane in the right hand."  He estimated the veteran's 
bilateral pes planus as Grade I or II.  He noted that the 
veteran's feet were slightly pronated.  He also noted a 
"flexible deformity in the nonweightbearing position."  On 
ankle range of motion, the examiner noted that the veteran 
had 10 degrees of dorsiflexion and 35 degrees plantar 
flexion.  The examiner also indicated that the veteran 
complained of pain on ankle motion as well as on manipulation 
of his feet and of plantar tenderness.  Significantly, 
however, there was no episode of Achilles tendon spasm or 
displacement.  The VA examiner further noted that the veteran 
"overreacted to even very light touch of the feet."  In 
addition, he indicated that there was no evidence of any 
plantar callus formation and that the veteran had palpable 
pulses in both feet.  

In consideration of the DeLuca provisions, the VA examiner 
noted that although the veteran complained of subjective pain 
on motion, there was no feasible way to express that in terms 
of additional limitations of motion with "any degree of 
medical certainty."  

In November 2001, the veteran underwent another VA 
examination.  During this examination, the veteran reported 
that he suffered from continued bilateral foot pain since his 
service.  He also complained of pain, swelling and stiffness 
in his feet.  The veteran reported that he never underwent 
foot surgery, but reported that he used custom orthotics as a 
result of his condition.  The VA examiner noted that the 
veteran walked with a "very demonstrative and dramatic 
antalgic gait" and that he used a cane to ambulate.  He also 
noted that the veteran had orthotics in his shoes, but no 
other braces or orthotics.  

The VA examiner further reported that the veteran had 
moderate pes planus with 5 degrees of calcaneal valgus of the 
right foot and mild pes planus of the left foot with mutual 
calcaneal valgus.  He indicated that the pes planus appeared 
flexible.  The veteran's dorsiflexion of both feet was to 10 
degrees.  The veteran's plantar flexion was to 40 degrees, 
inversion was to 35 degrees and eversion was 10 degrees.  The 
examiner also noted that the veteran reported that his active 
and passive range of motion was both dramatically and 
demonstratively painful.  In addition, the VA examiner 
reviewed the results of the diagnostic reports associated 
with the veteran's foot X-rays in 1997, which showed no 
significant abnormalities.  Based upon his examination, the 
VA examiner diagnosed the veteran with mild pes planus of the 
left foot and moderate pes planus of the right foot, 
symptomatic.

The claims file also contains outpatient treatment records 
relating to the veteran's service-connected bilateral pes 
planus.  Specifically, a report dated in March 2001 indicates 
that the veteran was treated for painful feet and referred to 
the podiatry and prosthetic clinic for consults.  According 
to a VA outpatient treatment report dated in May 2001, the 
veteran was fitted with orthotics as a result of his 
flatfoot.  In June 2001, the veteran was treated in the VA 
podiatry clinic for "pain in his right foot everywhere."  
The examiner noted that he could not touch any part of the 
veteran's foot without evincing a wince or moan.  However, he 
did not observe any lesions, ulcers or infections on the 
veteran's feet.  As a result of his examination, the examiner 
noted that he "did not observe anything from a podiatric 
standpoint," related to the veteran's complaint of foot 
pain.

In addition, in July 2001, the veteran visited the VA 
Amputee/Brace Clinic complaining of pain in his ankles.  
Following his evaluation, bilateral orthotics with neutral 
posts was ordered for his shoes. 
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the most relevant evidence to 
consider is the most recent clinical evidence. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In this case, a review of the 
reports from the most recent VA examinations conducted in May 
2000 and November 2001, as well as the VA outpatient 
treatment records from March 2001 through July 2001, does not 
demonstrate "pronounced" pes planus as required for a 50 
percent disability rating.  38 C.F.R. § 4.71a, DC 5276 
(2003).  Specifically, it is not shown that the veteran's 
bilateral flat feet results in marked pronation, extreme 
tenderness, marked inward displacement or severe spasm of the 
Achilles tendon that is not improved by orthopedic shoes or 
appliances.  As a result, a rating in excess of 30 percent is 
not warranted.

In addition, although the most recent VA examination showed 
some limitations in the veteran's range of motion in his feet 
and ankles, these limitations are adequately reflected by the 
30 percent rating currently in effect.  See 38 C.F.R. §§ 
4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Similarly, the symptomatology that was demonstrated 
by the clinical evidence above, which included pain and 
calcaneal valgus deformities, is adequately reflected by the 
30 percent rating currently in effect.  Id.

The Board also considered the provisions of 38 C.F.R. § 
3.321(b)(1) (2003), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.   
The Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected bilateral pes planus is demonstrated.  The 
Board further notes that there is no other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).

Therefore, applying the pertinent law to the facts of this 
case, the Board concludes that a 30 percent disability rating 
is consistent with the observations and diagnoses of the 
veteran.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



